Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-21-00062-CR

                          Derrick Wayne GRISSETT,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                      Trial Court No. 2021-CR-0492W
              Honorable Catherine Torres-Stahl, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                        VALENZUELA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED September 29, 2021.


                                        _________________________________
                                        Liza A. Rodriguez, Justice